Citation Nr: 1511319	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  05-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right eye injury, to include as secondary to hypertension. 

2.  Entitlement to service connection for residuals a left elbow injury. 

3.  Entitlement to service connection for a low back condition. 

4.  Entitlement to service connection for residuals of a right thumb injury. 

5.  Entitlement to service connection for a right knee condition. 

6.  Entitlement to service connection for plantar warts of the right foot. 

7.  Entitlement to service connection for bilateral pes planus. 

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, from January 1991 to March 1991, and from May 2005 to May 2008, with additional periods of unverified service in the United States Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for the above conditions. 

The Board notes that in a statement dated October 2004, the Veteran indicated his desire to withdraw the issues of entitlement to service connection for plantar warts of the right foot, pes planus, and hypertension from his appeal.  However, the Veteran submitted a December 2004 VA Form 9 which indicated his desire to continue his appeal on these issues.  Accordingly, based on the VA Form 9, these claims remain in appellate status. 

The Veteran was provided a hearing before a Decision Review Officer at the RO in December 2004.  A transcript of that hearing is included in the Veteran's claims file.

In January 2007, August 2008 and June 2010, the Board remanded the instant case for further evidentiary development.

In November 2013, VA sent a letter to the Veteran asking him if he would like a personal hearing before a Veterans Law Judge.  The letter noted that if the Veteran did not respond it would be assumed that he did not want a hearing.  The Veteran did not respond.  There are no current pending hearing requests.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Veteran's claims were remanded in order that any outstanding service treatment records (STRs) could be obtained.  In response to AOJ's request for STRs, the National Personnel Records Center (NPRC) responded in an August 2010 letter that the VA requests for military personnel and medical information/records should be initiated through the Personnel Information Exchange system (PIES).  There is no indication in the record that any attempt was made to obtain such records through PIES.  The Board notes that the Veteran's most recent period of active duty was from May 2005 and May 2008, and that none of the STRs have been obtained from this period of service.  The Veteran's claims must be remanded so that the STRs from his most recent period of service may be obtained.  If they are unavailable, the AOJ should issue a memorandum indicating unavailability of such records, detailing the attempts made to locate these records.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran's claims were remanded by the Board in January 2007 and again in August 2008 in part to obtain the actual dates that the Veteran was on active duty training (ACDUTRA), and inactive duty training (INACDUTRA).  This information has not been obtained and there has been no indication that such information is unavailable.  The Veteran's claims must be remanded so that such information can be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A December 2013 supplemental statement of the case (SSOC) indicates that the Veteran was provided VA medical examinations regarding all of his claimed disabilities in September and October 2010.  Other than a September 2010 VA medical examination of the right eye, the VA medical examination reports are not of record.  On remand the VA examination reports should be associated with the Veteran's claims file.  

If additional STRs are obtained, new VA medical examinations and opinions should be obtained that include consideration of all newly obtained evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Obtain the actual dates that the Veteran was on ACDUTRA and INACDUTRA from the appropriate source(s).  

3.  Attempt to locate all of the Veteran's service treatment records and examination reports pertaining his active duty service and any periods of ACDUTRA/INACDUTRA, to specifically include his last period of active duty service from May 2005 to May 2008.  This must include using the PIES system to obtain such records. 
4.  If the AOJ cannot locate any records requested above, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  Obtain copies of the Veteran's September and October 2010 VA Compensation and Pension medical examination reports.

6.  If additional STRs are obtained, the Veteran should be scheduled for appropriate VA examination(s) to determine the nature and etiology of the Veteran's claimed conditions.  The examiner(s) should be supplied with the Veteran's claims file and should review all pertinent medical evidence.  After a thorough review of the Veteran's claims file and examination of the Veteran, the VA examiner(s) should assess the following: 

a.  Identify and provide appropriate diagnoses pertaining to the Veteran's right eye, left elbow, low back, right thumb, right knee, bilateral pes planus, plantar warts of the right foot, and hypertension. 

b.  Provide an opinion as to whether each condition at least as likely as not (1) had its onset during a period of the Veteran's active service or a period of active duty for training, or (2) is otherwise etiologically related to the Veteran's service, to include aggravation of a pre-existing disorder.  

The opinion regarding the right thumb should specifically include addressing whether the Veteran currently has arthritis or DeQuervain's syndrome of the right thumb that is related to the in-service right thumb trauma in May 1983.

The opinion regarding the left elbow should specifically include addressing whether the Veteran has a current left elbow disability that is related to the March 1984 in-service left elbow complaints that were attributed to a tendon injury.  

The opinion regarding the low back should specifically include addressing whether the Veteran's current low back disability is related to the chronic low back complaints shown by the STRs during the Veteran's first period of service from July 1981 to July 1984, his back injury in May 1985 while in the Reserves (if such is verified by the Reserve training dates obtained), and by subsequent medical records indicating continued complaints of low back pain.  

The opinion regarding the right eye should specifically discuss the right eye injury reported in a May 1985 STR while the Veteran was in the Reserves (if such is verified by the Reserve training dates obtained), the October 2003 VA treatment record noting a right eye retinal scar, and the August 2004 VA examination report noting restricted visual field in the right eye.  

The opinion regarding hypertension should specifically discuss the elevated blood pressure measurements noted by STRs dated in October 1982, May 1983, and May 1985, January 1995 (is this an STR?) and July 1996.   

*Concerning the Veteran's claim for hypertension, the examiner should note that periods of inactive duty for training are not for consideration because service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases, such as hypertension. 

c.  If it is determined that the Veteran's hypertension had its onset during or is otherwise etiologically related to his service, the VA examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension caused or aggravated any diagnosed right eye condition. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

7.  After completion of the above and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate SSOC that discusses all evidence obtained since issuance of the December 2013 SSOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




